
	
		II
		109th CONGRESS
		2d Session
		S. 3733
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2006
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain plasma flat
		  panel displays.
	
	
		1.Certain plasma flat panel
			 displays
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							9902.85.01Plasma flat
					 panel displays (provided for in subheading 8529.90.53)FreeNo changeNo changeOn or before
					 12/31/2009
							
						
					
				
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
